Exhibit 10.12

EXECUTION COPY

SECOND SUPPLEMENTAL INDENTURE (this “Second Supplemental Indenture”) dated as of
February 4, 2008, among Intelsat (Bermuda), Ltd., a Bermuda exempted company
(the “New Guarantor”), Intelsat Jackson Holdings, Ltd., a Bermuda exempted
company (the “Issuer”) and Wells Fargo Bank, National Association, a national
banking association, as trustee under the indenture referred to below (the
“Trustee”).

W I T N E S S E T H :

WHEREAS Intelsat (Bermuda), Ltd. as it existed prior to the Transfer described
below (“Intelsat Bermuda”) and Intelsat, Ltd. (the “Parent Guarantor”) have
heretofore executed and delivered to the Trustee an Indenture (as amended,
supplemented or otherwise modified, the “Indenture”) dated as of January 12,
2007, providing for the issuance of Floating Rate Senior Notes due 2015 (the
“Notes”), initially in the aggregate principal amount of $600,000,000, and
providing for the guarantee of the Issuer’s obligations under the Notes by the
Parent Guarantor;

WHEREAS prior hereto Intelsat Bermuda transferred certain of its assets and
liabilities to the Issuer (the “Transfer”);

WHEREAS Intelsat Bermuda, the Issuer and the Parent Guarantor have heretofore
executed and delivered to the Trustee a First Supplemental Indenture dated as of
February 4, 2008, whereby the Issuer assumed all of Intelsat Bermuda’s
obligations under the Indenture and the Notes, the Parent Guarantor confirmed
that its guarantee applies to the Issuer’s obligations under the Indenture and
the Notes on the terms and subject to the conditions set forth in the Indenture
and the Notes;

WHEREAS the New Guarantor desires to execute and deliver to the Trustee a
supplemental indenture pursuant to which the New Guarantor shall unconditionally
guarantee all of the Issuer’s obligations under the Indenture and the Notes
pursuant to a Guarantee on the terms and conditions set forth herein;

WHEREAS Section 11.04 of the Indenture provides that in connection with this
Second Supplemental Indenture, the Issuer shall have delivered to the Trustee an
Officers’ Certificate and an Opinion of Counsel, each stating that, in the
opinion of such officers or of such counsel, as applicable, all conditions
precedent provided for in the Indenture relating to this Second Supplemental
Indenture have been satisfied, and such Officers’ Certificate and Opinion of
Counsel have been delivered to the Trustee on the date hereof; and

WHEREAS pursuant to Section 9.01 of the Indenture, the Issuer and the Trustee
are authorized to execute and deliver this Second Supplemental Indenture;

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the New Guarantor,
the Issuer and the Trustee mutually covenant and agree for the equal and ratable
benefit of the holders of the Notes as follows:

1. Defined Terms. As used in this Second Supplemental Indenture, capitalized
terms defined in the Indenture and not otherwise defined herein have the
meanings



--------------------------------------------------------------------------------

assigned such terms in the Indenture. The words “herein,” “hereof” and hereby
and other words of similar import used in this Second Supplemental Indenture
refer to this Second Supplemental Indenture as a whole and not to any particular
section hereof.

2. Agreement to Guarantee. The New Guarantor hereby agrees, jointly and
severally with the existing Parent Guarantor, to unconditionally guarantee the
Issuer’s obligations under the Notes on the terms and subject to the conditions
set forth in Article 10 of the Indenture and to be bound by all other applicable
provisions of the Indenture and the Notes applying to a Guarantor and to perform
all of the obligations and agreements of a Guarantor under the Indenture;
provided, that the Issuer may, upon notice to the Trustee, automatically release
and discharge the New Guarantor’s Guarantee if and for so long as the New
Guarantor was not obligated to become a Guarantor pursuant to the terms of the
Indenture.

3. Notices. All notices or other communications to the New Guarantor shall be in
writing and delivered in person, via facsimile or mailed by first-class mail
addressed as follows, with copies as provided in Section 11.02 of the Indenture:

Intelsat (Bermuda), Ltd.

c/o Intelsat, Ltd.

Wellesley House North, 2nd Floor

90 Pitts Bay Road

Pembroke, Bermuda HM 08

4. Ratification of Indenture; Supplemental Indentures Part of Indenture. Except
as expressly amended hereby, the Indenture is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. This Second Supplemental Indenture shall form a part of
the Indenture for all purposes, and every holder of Notes heretofore or
hereafter authenticated and delivered shall be bound hereby.

5. Governing Law. THIS SECOND SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

6. Trustee Makes No Representation. The Trustee makes no representation as to
the validity or sufficiency of this Second Supplemental Indenture.

7. Counterparts. The parties may sign any number of copies of this Second
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

8. Effect of Headings. The Section headings herein are for convenience only and
shall not effect the construction thereof.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed as of the date first above written.

 

INTELSAT (BERMUDA), LTD. By:  

 

Name:   Title:   INTELSAT JACKSON HOLDINGS, LTD. By:  

 

Name:   Title:  

[Floating Rate Senior Notes due 2015 – Second Supplemental Indenture Signature
Page]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS TRUSTEE

By:  

 

Name:   Title:  

[Floating Rate Senior Notes due 2015 – Second Supplemental Indenture Signature
Page]